DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:
Claims 12 and 13, first line – “A display device” is presumed to be intended as “The display device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niioka et al. (US 8,773,517), hereinafter “Niioka”.

Regarding claim 1, Niioka discloses a display device (see Figs. 1-11) comprising:
first to second gate lines (G1, G2, Figs. 5, 6, 11) provided on a substrate (2a, Fig. 2) having first and second pixel areas (51, 52) and extending in a first direction (x);
first to third data lines (D1-D3, Figs. 5, 6, 11) extending in a second direction (y) perpendicular to the first direction and intersecting the first to second gate lines; and
a first reflective electrode (512) provided inside the first pixel area (51) and a second reflective electrode (522) provided inside the second pixel area (52), from a planar viewpoint (see Figs. 1, 4, 7-11),
wherein the first to second gate lines (G1, G2) and the first to third data lines (D1-D3) define the first pixel area (51) and the second pixel area (52) (see Figs. 1, 5, 6, 9, 11),
wherein the first to second gate lines (G1, G2) are spaced apart from each other in the second direction (y) (see Figs. 1, 5, 6, 9, 11),
wherein the first to third data lines (D1-D3) are spaced apart from each other in the first direction (x) (see Figs. 1, 5, 6, 9, 11),
wherein a distance in which the first reflective electrode (512) is spaced apart from the first gate line (G1) in the second direction (y) is different from a distance in which the second 

Regarding claim 2, Niioka discloses wherein a distance in which the first reflective electrode (512) is spaced apart from the first data line (D1) in the first direction (x) is different from a distance in which the second reflective electrode (522) is spaced apart from the second data line (D2) in the first direction (x) (see Figs. 4-11).

Regarding claim 3, Niioka discloses a first flat layer (e.g., gate insulating layer, col. 14, lines 9-11) interposed between the substrate (2a) and the first reflective electrode (512) and between the substrate (2a) and the second reflective electrode (522) (see Figs. 1-2);
a first lens (3) configured to cover the first reflective electrode (512) on the first flat layer (see Figs. 1-5, 7-8, 10-11); and
a second lens (another 3) configured to cover the second reflective electrode (522) on the first flat layer (see Figs. 1-5, 7-8, 10-11).

Regarding claim 4, Niioka discloses wherein the first lens (3) is vertically aligned with the first reflective electrode (512) (see Figs. 1-5, 7-8, 10-11),
wherein the second lens (another 3) is vertically aligned with the second reflective electrode (522) (see Figs. 1-5, 7-8, 10-11).

Regarding claim 5, Niioka discloses wherein a diameter of the first lens (3) is larger than a width of the first reflective electrode (512) (see Figs. 1-5, 7-8, 10-11),
.

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niioka et al. (US 8,773,517) (for claims 6-10, as applied to claim 3 above, and further) in view of Nimura (US 9,331,099).

Regarding claim 6, Niioka discloses the limitations of claims 1 and 3, but fails to explicitly disclose a second flat layer configured to cover the first lens and the second lens on the first flat layer; and a first auxiliary lens and a second auxiliary lens provided on an upper surface of the second flat layer.

a second flat layer (23, 25 and/or 27, Figs. 3, 5-10) configured to cover the first lens (ML1) and the second lens (another ML1) on the first flat layer (see Figs. 3, 5, 8-10); and
a first auxiliary lens (ML2) and a second auxiliary lens (another ML2) provided on an upper surface of the second flat layer (23, 25, 27) (see Figs. 3, 5, 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second flat layer configured to cover the first lens and the second lens on the first flat layer; and a first auxiliary lens and a second auxiliary lens provided on an upper surface of the second flat layer, as in Nimura, into the display device of Niioka to improve the use efficiency of light and contrast (Nimura, col. 13, lines 50-64).

Regarding claim 7, Niioka fails to explicitly disclose wherein from a planar viewpoint, a center of the first lens coincides with a center of the first auxiliary lens.
However, Nimura discloses wherein from a planar viewpoint, a center of the first lens (ML1) coincides with a center of the first auxiliary lens (ML2) (see Figs. 3, 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein from a planar viewpoint, a center of the first lens coincides with a center of the first auxiliary lens, as in Nimura, into the display device of Niioka to improve the use efficiency of light and contrast (Nimura, col. 13, lines 50-64).

claim 8, Niioka fails to explicitly disclose wherein the first auxiliary lens is vertically aligned with the first lens, wherein the second auxiliary lens is vertically aligned with the second lens.
However, Nimura discloses wherein the first auxiliary lens (ML2) is vertically aligned with the first lens (ML1) (see Figs. 3, 5, 8-10),
wherein the second auxiliary lens (another ML2) is vertically aligned with the second lens (another ML1) (see Figs. 3, 5, 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first auxiliary lens is vertically aligned with the first lens, wherein the second auxiliary lens is vertically aligned with the second lens, as in Nimura, into the display device of Niioka to improve the use efficiency of light and contrast (Nimura, col. 13, lines 50-64).

Regarding claim 9, Niioka fails to explicitly disclose wherein a diameter of the first auxiliary lens is smaller than a width of the first reflective electrode, wherein a diameter of the second auxiliary lens is smaller than a width of the second reflective electrode.
However, Nimura discloses wherein a diameter of the first auxiliary lens (ML2) is smaller than a width of the first electrode (28) (see Fig. 5),
wherein a diameter of the second auxiliary lens (another ML2) is smaller than a width of the second electrode (another 28) (see Fig. 5).
Niioka further discloses the first and second electrodes are reflective (512, 522).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a diameter of the first auxiliary lens is 

Regarding claim 10, Niioka fails to explicitly disclose wherein a diameter of the first auxiliary lens is smaller than a diameter of the first lens.
However, Nimura discloses wherein a diameter of the first auxiliary lens (ML2) is smaller than a diameter of the first lens (ML1) (see Figs. 3, 5, 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a diameter of the first auxiliary lens is smaller than a diameter of the first lens, as in Nimura, into the display device of Niioka to improve the use efficiency of light and contrast (Nimura, col. 13, lines 50-64).

Regarding claim 11, Niioka discloses a display device (see Figs. 1-11) comprising:
gate lines (G, Figs. 5, 6, 11) provided on a substrate (2a, Fig. 2) having a plurality of pixel areas (51, 52) and extending in a first direction (x), from a planar viewpoint;
data lines (D1-D3, Figs. 5, 6, 11) extending in a second direction (y) perpendicular to the first direction and intersecting the gate lines;
reflective electrodes (512, 522) provided inside the pixel areas (51, 52), respectively (see Figs. 1, 4, 7-11);
lenses (3) provided on the reflective electrodes (512, 522) (see Figs. 1-5, 7-8, 10-11); and

wherein the lenses (3) cover the reflective electrodes (512, 522) (see Figs. 1-5, 7-8, 10-11).
Niioka fails to explicitly disclose the lenses provided on and covering the reflective electrodes, respectively; and auxiliary lenses provided on the lenses, respectively, wherein the auxiliary lenses are vertically aligned with the lenses, respectively.
However, Nimura discloses a display device (see Figs. 1-10) comprising:
lenses (ML1) provided on and covering the electrodes (28), respectively (see Figs. 3, 5, 8-10); and
auxiliary lenses (ML2) provided on the lenses (ML1), respectively (see Figs. 3, 5, 8-10),
wherein the auxiliary lenses (ML2) are vertically aligned with the lenses (ML1), respectively (see Figs. 3, 5, 8-10).
Niioka further discloses the first and second electrodes are reflective (512, 522).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lenses provided on and covering the reflective electrodes, respectively; and auxiliary lenses provided on the lenses, respectively, wherein the auxiliary lenses are vertically aligned with the lenses, respectively, as in Nimura, into the display device of Niioka to improve the use efficiency of light and contrast (Nimura, col. 13, lines 50-64).

Regarding claim 12, Niioka discloses wherein diameters of the lenses (3) are larger than widths of the reflective electrodes (512, 522), respectively (see Figs. 1-5, 7-8, 10-11).

Regarding claim 13, Niioka fails to explicitly disclose wherein diameters of the auxiliary lenses are smaller than diameters of the lenses, respectively.
However, Nimura discloses wherein diameters of the auxiliary lenses (ML2) are smaller than diameters of the lenses (ML1), respectively (see Figs. 3, 5, 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein diameters of the auxiliary lenses are smaller than diameters of the lenses, respectively, as in Nimura, into the display device of Niioka to improve the use efficiency of light and contrast (Nimura, col. 13, lines 50-64).

Regarding claim 14, Niioka discloses wherein the reflective electrodes (512, 522) are spaced apart from the data lines (D) in the first direction (x),
wherein the reflective electrodes (512, 522) are spaced apart from the gate lines (G) in the second direction (y),
wherein a distance in which one of the reflective electrodes (512) is spaced apart from one of the data lines (D1) in the first direction (x) is different from a distance in which another of the reflective electrodes (522) is spaced apart from another of the data lines (D2) in the first direction (x) (see Figs. 4-11).

Regarding claim 15, Niioka discloses wherein a distance in which one of the reflective electrodes (512) is spaced apart from one of the gate lines (G1) in the second direction (y) is different from a distance in which another of the reflective electrodes (522) is spaced apart from another of the gate lines (G2) in the second direction (y) (see Figs. 10-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896